SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofFebruary, 2015 IRSA Inversiones y Representaciones Sociedad Anónima (Exact name of Registrant as specified in its charter) IRSA Investments and Representations Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA (THE “COMPANY”) REPORT ON FORM 6-K Attached is an English translation of the summary of the letter datedFebruary 6, 2015 filed by the Company with the Comisión Nacional de Valores, Mercado de Valores de Buenos Aires S.Athrough the Bolsa de Comercio de Buenos Aires and the Mercado Abierto Electronica S.A. IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA By letter dated February 6, 2015, IRSA, indirectly, sold its whole stake in the Society Bitania 26 S.A, representative of the 49% of its outstanding shares. Bitania 26 S.A owns the “Esplendor Savoy” hotel in the city of Rosario. The amount of the transaction was set at USD 4,2 million and will generate a profit of approximately ARS 12, 5 million. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. IRSA Inversiones y Representaciones Sociedad Anónima By: /S/ Saúl Zang Saúl Zang Responsible for the Relationship with the Markets February6, 2015
